DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification recites “bolt pads…120” and “floating wedge 120”; however, both statements cannot be correct. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-25 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US 2008/0246279, van Walraven.
	In regards to claim 18, in Figures 4-7 and paragraphs detailing said figures, van Walraven discloses a hold open clip (20) comprising a single formed component, wherein the hold open clip comprises: a mounting portion (21) comprising an opening that is configured to accommodate a bolt, wherein the opening is configured not to allow passage of a nut or a bolt head of the bolt; and a tab (27, 28) connected to a side of the mounting portion and having an outer edge; wherein the tab is bent relative to the 
In regards to claim 19, in Figures 4-7 and paragraphs detailing said figures, van Walraven discloses the mounting portion is flat.
	In regards to claim 20, in Figures 4-7 and paragraphs detailing said figures, van Walraven discloses the mounting portion is bent (at 29).
	In regards to claim 21, in Figures 4-7 and paragraphs detailing said figures, van Walraven discloses the tab extends over a part of the side of the mounting portion.
	In regards to claim 22, in Figures 4-7 and paragraphs detailing said figures, van Walraven discloses the tab comprises a first tab and a second tab that are connected to opposite sides of the mounting portion.
In regards to claim 23, in Figures 4-7 and paragraphs detailing said figures, van Walraven discloses the tab pivots away from the flat mounting portion when the hold open clip is pressed from an upper side or a lower side of the mounting portions.
	In regards to claim 24, in Figures 4-7 and paragraphs detailing said figures, van Walraven discloses the mounting portion is flattened when the hold open clip is pressed from an upper side or a lower side of the mounting portions.
	In regards to claim 25, in Figures 4-7 and paragraphs detailing said figures, van Walraven discloses the hold open clip is formed from at least one selected from a group comprising sheet metal, stamped metal, cast metal, machined plastic, and molded plastic.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose a coupling configured for connecting two grooved pipe ends, comprising a first and second housing segments, each comprising an arcuate center portion, wherein an interior surface of the center portion comprising two arcuate keys for engaging the grooves of the two pipe ends; a first bolting portion, comprising a first bolt hole and a first coupling bolt pad; and a second bolting portion, comprising a second bolt hole and a second coupling bolting pad, wherein the interior surfaces of the first and second housing segments are facing each other, creating a center cavity; a gasket located within the center cavity; a first bolt connecting the first and second housing segments through the first bolt holes of the first bolting portions of each of the first and second housing segments; a first nut affixed to the first bolt; a second bolt connecting the first and second housing segments through the second bolt holes of the second bolting portions of each of the first and second housing segments; a second nut that is adjustable along the second bolt; and a hold open clip comprising a mounting portion comprising an opening that accommodates the first bolt and extending in a longitudinal direction and a width direction, wherein the opening does not allow passage of the first nut or a bolt head of the first bolt; a tab connected to a side of the mounting portion and having an outer edge; and wherein the tab is bent relative to the mounting portion while the tab extends away from the mounting portion, whereby the outer edge is located outside of the mounting portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/AARON M DUNWOODY/Primary Examiner, Art Unit 3679